UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August20, 2015 WELLS FINANCIAL CORP. (Exact name of registrant as specified in its charter) Minnesota 333-202694 41-1799504 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 53 First Street, S.W., Wells, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(507) 553-3151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act WELLS FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT Section 8 – Other Events Item 8.01Other Events. OnAugust 20, 2015, Wells Financial Corp. (the “Company”) issued a press release announcing that the Board of Directors had declared an $0.18 per share quarterly cash dividend payable onSeptember 18, 2015, to stockholders of record as of the close of business on September 4, 2015. For additional information, reference is made to the press release dated August 20, 2015, which is attached hereto as Exhibit 99, and incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits: Exhibit 99 – Press Release, dated August 20, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. WELLS FINANCIAL CORP. Date:August 20, 2015 By: /s/ James D. Moll James D. Moll President and Chief Executive Officer (Duly Authorized Representative)
